NUMBER 13-19-00008-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

        IN THE INTEREST OF C.D.L.R., C.D.L.R., E.M., CHILDREN


   On Appellant’s Second Motion for Extension of Time to File Brief.


                                       ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellant’s brief was

initially due to be filed on February 27, 2019. See TEX. R. APP. P. 38.6(a). Appellant’s

court-appointed counsel filed a motion to extend time to file brief; we granted the motion

and extended the deadline to March 29, 2019. Appellant’s counsel has now filed a

unopposed second motion for extension of time seeking twenty additional days to file the

brief. As a reason for the extension, counsel represents that she has “a heavy work

docket for a solo practitioner.”
       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and

the shortened appellate deadlines, the Court does not favor extensions of time to file a

brief in such cases.

       This Court, having fully examined and considered appellant’s motion, is of the

opinion that, in the interest of justice and given the circumstances, appellant’s unopposed

second motion for extension of time to file brief should be GRANTED IN PART and

DENIED IN PART.        Counsel is ORDERED to file appellant’s brief on or before the

expiration of the business day on Monday, April 8, 2019.

       Further motions for extension of time by appellant’s counsel will not be entertained.

The failure to file the brief timely in accordance with this order will result in abatement of

the appeal for the appointment of new counsel.

       The Clerk of this Court is ORDERED to serve a copy of this order on appellant’s

counsel, the Honorable Sandra Eastwood, by email and by certified mail, return receipt

requested.

                                                                        PER CURIAM

Delivered and filed the
1st day of April, 2019.



                                              2